 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 TIMOTHY F. SALEL
   Assistant United States Attorney
 3 California Bar No. 163597
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 5 Telephone No. (619) 546-8055
   E-mail: Timothy.Salel@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                        Case No. 20cr2451-WQH
11                      Plaintiff,                    MOTION OF THE UNITED
                                                      STATES FOR ISSUANCE OF
12          v.                                        A PRELIMINARY ORDER OF
                                                      CRIMINAL FORFEITURE
13   GREY ZAMUDIO,
14                      Defendant.
15
16         COMES NOW Plaintiff, the United States of America, by and through its
17 counsel, Robert S. Brewer, Jr., United States Attorney, and Timothy F. Salel,
18 Assistant United States Attorney, and respectfully submits the United States
19 Government's Motion for Issuance of a Preliminary Order of Criminal Forfeiture. In
20 support thereof, the United States sets forth the following:
21         1.    On or about August 14, 2020, an Indictment was ret urned against t he
22 above-named Defendant, GREY ZAMUDIO (“Defendant”). Count 1 of the
23 Indictment charged that the Defendant knowingly received and possessed a firearm
24 not registered to him in the National Firearms Registration and Transfer Record, in
25 violation of 26 U.S.C. §§ 5861(d), 5845(a)(3), 5845(a)(7), and 5871, and alleged
26 criminal forfeiture pursuant to 26 U.S.C. § 5872, and 28 § 2461 (c).
27         2.    On December 1, 2020, the Defendant pled guilty before Magistrate
28 Judge Andrew G. Schopler to Count 1 of the Indictment, consented to the forfeiture
 1 allegations of the Indictment, and agreed to forfeit all rights, title, and interest in t he
 2 unregistered short-barrel rifle and two silencers that were seized by agents on
 3 August 1, 2020, which Defendant admitted were properties involved in the offense to
 4 which he entered his guilty plea, and forfeitable pursuant t o 26 U.S.C. § 5872 an d
 5 28 U.S.C. § 2461 (c). On December 21, 2020, this Court accepted the guilty plea of
 6 Defendant.
 7         3.     The Court's jurisdiction in this matter is founded upon 26 U.S.C. § 5872,
 8 which provides, with respect to any person convicted of 26 U.S.C. §§ 5861(d),
 9 5845(a)(3), 5845(a)(7), and 5871:
10         (a) LAWS APPLICABLE
11         Any firearm involved in any violation of the provisions of t h is ch apter
           shall be subject to seizure and forfeiture, and (except as provided in
12         subsection (b)) all the provisions of internal revenue laws relating to
           searches, seizures, and forfeitures of unstamped articles are ext ended t o
13         and made to apply to the articles taxed under this chapter, and the persons
           to whom this chapter applies.
14
15         4.     Rule 32.2(b)(2), Federal Rules of Criminal Procedure, provides as
16         follows:
17         (2) Preliminary Order.
18               (A) Contents of a Specific Order. If the court finds that property
          is subject to forfeiture, it must promptly enter a prelim inary order of
19        forfeiture setting forth the amount of any money judgment, directing the
          forfeiture of specific property, and directing the forfeiture of any
20        substitute property if the government has met the statutory criteria. The
          court must enter the order without regard to any third party's interest in
21        the property. Determining whether a t h ird party h as su ch an in terest
          must be deferred until any third party files a claim in an ancillary
22        proceeding under Rule 32.2(c).
23   Pursuant to Rule 32.2(b)(3), the Court is further authorized t o en ter t he requ ested
24 Order of Criminal Forfeiture after conviction but prior to sentencing.
25         5.     According to the pertinent statutes, the Cou rt is requ ested t o en ter an
26 order of forfeiture in favor of the United States of t he Defendant’s in terest in t he
27 assets described above, which are properties involved in the violat ion of 26 U.S.C.
28 §§ 5861(d), 5845(a)(3), 5845(a)(7), and 5871.
                                             -2 -                               20cr2451
 1         6.     Pursuant to Rule 32.2(b), the United States requests the authority to take
 2 custody of the following properties which were found forfeitable by the Court. The
 3 properties are particularly described as:
 4              • Olympic Arms Inc(SGW Enterprises & Safari Arm s) MFR Rifle
                CAL: 223 SN: WZ1613
 5
                • Suspected Silencer bearing no manufacturer’s m arkings or serial
 6              number; tan in color with nylon sleeve MODEL: Unknown, CAL:
                Unknown, SN: Unknown
 7
                • Suspected Silencer bearing no manufacturer’s m arkings or serial
 8              number; black in color, MODEL: Un known, CAL: Un known, SN:
                Unknown
 9
10         7.     The United States further requests pursuant to Rule 32.2(b)(3) an d (c)
11 that the Court enter an order to begin proceedings consistent with any statutory
12 requirements pertaining to ancillary hearings and rights of third parties.
13         8.     Upon the issuance of a Preliminary Order of Crim in al Forfeiture, t he
14 United States will provide written notice to all third parties asserting a legal in t erest
15 in the above-described properties and will publish notice on the Government’s
16 forfeiture website, www.forfeiture.gov, of the Court's Order an d t he United States'
17 intent to dispose of the properties in such manner as the Attorney General may direct,
18 pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the Supplemental Rules for
19 Admiralty or Maritime Claims and Asset Forfeiture Actions.
20         9.     By virtue of the facts set forth in the plea agreement, the United St ates
21 has established the requisite nexus between the forfeited properties and the offense.
22       10. The guilty plea of the Defendant provides a factual basis for the
23 forfeiture of the above-referenced assets.
24        11. The United States has submitted the text of this Motion and Order to t he
25 Defendant, through his attorney of record, to review as to the timing and form of t h e
26 order. To date, no objection to the Motion and Order has been received.
27 //
28 //
                                             -3 -                              20cr2451
 1         WHEREFORE, the United States respectfully requests:
 2         1.     That this Court enter the proposed Preliminary Order of Criminal
 3 Forfeiture, forfeiting to the United States of America all righ t , t itle an d in terest of
 4 Defendant GREY ZAMUDIO, in
 5              • Olympic Arms Inc(SGW Enterprises & Safari Arm s) MFR Rifle
                CAL: 223 SN: WZ1613
 6
                • Suspected Silencer bearing no manufacturer’s m arkings or serial
 7              number; tan in color with nylon sleeve MODEL: Unknown, CAL:
                Unknown, SN: Unknown
 8
                • Suspected Silencer bearing no manufacturer’s m arkings or serial
 9              number; black in color, MODEL: Un known, CAL: Un known, SN:
                Unknown,
10
11 and ordering U.S. Alcohol, Tobacco, Firearms and Explosives to take custody of t h e
12 properties forthwith and maintain them in its secu re cu stody an d control pending
13 ancillary proceedings, which will resolve the interest of any third parties claiming an
14 interest in the properties; and
15         2.     That pursuant to Rule 32.2(b)(4), the Order of Forfeiture sh all be m ade
16 final as to the Defendant at the time of sentencing and be part of t h e sen tence an d
17 included in the judgment.
18         DATED: January 13, 2021.
19                                                  Respectfully submitted,
20                                                  ROBERT S. BREWER, JR.
                                                    United States Attorney
21
22                                                  s/ Timothy F. Salel
                                                    TIMOTHY F. SALEL
23                                                  Assistant U.S. Attorney
                                                    Attorneys for Plaintiff
24                                                  United States of America
25
26
27
28
                                             -4 -                               20cr2451
